DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
As to the claim amendments filed on 3/9/21, the previous 112b rejections are removed. However, based on the claim amendments, new rejections are entered.
Based on the claim amendments and remarks filed on 3/9/21, the previous rejection is modified to address the claim amendments.
Claim Status
Claims 1-11 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “in the washing cycle, the rotation of the reaction disk begins immediately .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “in the washing cycle, the rotation of the reaction disk begins immediately after the washing mechanism stops operating”.  Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of the disk rotation beginning “immediately” after the washing mechanism stops operating exists in the disclosure.  Thus, the limitation “in the washing cycle, the rotation of the reaction disk begins immediately after the washing mechanism stops operating” is considered new matter.  
Claims 2-11 are rejected based on further claim dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 2, it is unclear how cleaning steps by the washing mechanism are in one of the analysis cycle or the washing cycle.  Specifically, in claim 1 the analysis cycle uses anything aside from washing/cleaning mechanisms while the washing cycle appears to only use washing/cleaning mechanisms. Based on the claim language, it seems that washing cycles are defined by washing/cleaning steps.  Therefore, it is unclear how the m-th cleaning steps of claim 2 would be performed in the analysis cycle. 
Regarding claim 3, it is unclear what is being described. Specifically, claim 1 recites that the wash cycle is shorter in duration than the analysis cycle. However, claim 3 (which depends from claim 2) implies that the wash and analysis cycles are equal, which contradicts claim 1. Therefore, it is unclear what is being described in claim 3 without clarification.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al (WO 2014171346 where US 20160061852 is used as the corresponding document; hereinafter “Takayama”; already of record) in view of Miyake et al (US 6197255; already of record; hereinafter “Miyake”; already of record).
As to claim 1, Takayama teaches an automated analyzer (Takayama; Fig. 1, 5, 6, 7), comprising: 
a reaction disk that circumferentially accommodates a plurality of reaction vessels (Takayama; #4); 
a sample dispensing mechanism that dispenses a predetermined amount of a sample into a reaction vessel of the plurality of reaction vessels (Takayama; #5);

a stirring mechanism that stirs the sample and the reagent dispensed into the reaction vessel (Takayama; #13); 
a measurement unit that measures a mixture of the sample and the reagent in the reaction vessel in a reaction process and/or a reaction solution after the reaction (Takayama; #10); 
a washing mechanism that cleans the reaction vessel (Takayama; #12, 15 [29,33-41] Fig. 2); and 
a controller (Takayama; #20) that controls analysis cycles and washing cycles of the automated analyzer, wherein the controller is configured to control the washing mechanism to perform cleaning of the reaction vessel in a washing cycle having a duration shorter than a duration an analysis cycle, which includes dispensing the sample, dispensing the reagent, stirring the sample and the reagent, and measuring the mixture, the analysis cycle and the washing cycle each include a stopping period and a rotation period of the reaction disk in one cycle, in the analysis cycle, each of the sample dispensing mechanism, the reagent dispensing mechanism, the stirring mechanism, and the washing mechanism operates on one of the reaction vessels accommodated in the reaction disk during the stopping period, in the washing cycle, the sample dispensing mechanism, the reagent dispensing mechanism, and the stirring mechanism do not operate, and thePage 2 of 7Application No. To be determined washing mechanism operates in the stopping period, and the stopping period of the washing cycle is shorter than the stopping period of the analysis cycle, in the washing cycle, the rotation of the reaction disk begins immediately after the washing mechanism stops operating, and a rotation amount of the reaction disk in the rotation period of the analysis cycle is equal to a rotation amount of the reaction disk in the rotation period of the washing cycle (Takayama teaches that the cycle time for reaction cuvette 1 has washing of times 1-9 which is shorter than the cycle time of adding sample, reagents, stirring, 
Note: Claims 1-11 contain a large amount of functional language (ex: “that…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
If it is deemed that Takayama does not teach immediately rotating the disk after washing, the Miyake teaches the analogous art of an analyzer (Miyake; Title) where rotation occurs directly after washing (Miyake teaches in figure 6 that after washing that rotation occurs immediately; Fig. 6).  It would have been obvious to one of ordinary skill in the art to have rotated the disk after washing of the vessel by the washing mechanism of Takaya to have rotated the disk immediately after washing as in Miyake because Miyake teaches that it is well known in the art to rotate the disk immediately after subsequent operations (Miyake; Fig. 6).
Takayama does not specifically teach the measurement unit is configured to perform a measurement in the rotation period. However, Miyake teaches the analogous art of an analyzer (Miyake; Title) where the measurement unit is configured to measure during the rotation period, and also where the cleaning cycle is shorter than the analysis cycle (Miyake; Fig. 6, col. 9 lines 10-20, and col. 7 line 57-col. 10 line 5).  It would have been obvious to one of ordinary skill in the art to have modified the measurement of Takayama to take place during rotation as in 
As to claim 2, modified Takayama teaches the automated analyzer according to claim 1, wherein the washing mechanism performs first to m-th cleaning steps on each of m reaction vessels of the plurality of reaction vessels in one cycle of the analysis cycle or the washing cycle, where m is an integer greater than zero (Takayama teaches cleaning multiple times; see claim 1 above). 
As to claim 3, modified Takayama teaches the automated analyzer according to claim 2, wherein the number of cycles required for performing the first to m-th cleaning steps is set to A, the duration of the washing cycle is set to B, and the duration of the analysis cycle is set to C, a relationship of A x B = k x C (k is an integer number of analysis cycles greater than 1) is established, such that a total length of time of the first to the m-th cleaning steps is equal to a total length of time of the analysis cycles (Takayama teaches the cycle times; see claims 1-2 above). 
As to claim 4, modified Takayama teaches the automated analyzer according to claim 1, wherein the analysis cycle includes a plurality of stopping periods and a plurality of rotation periods in one cycle (Modified Takayama teaches rotating and stopping at each station; see claim 1 above for teachings from Takayama as well as Miyake). 
As to claim 5, modified Takayama teaches the automated analyzer according to claim 1, wherein the controller is configured to control the washing mechanism to perform cleaning of the reaction vessel in the washing cycle until a cleaning step performed by the washing mechanism on another reaction vessel of the plurality of reaction vessels in which the sample that was previously discharged by the sample dispensing mechanism is completed (Modified Takayama teaches washing after analysis steps, and subsequent vessels being processed for washing; see claim 1 above and Figs. 5 and 7).
As to claim 6, modified Takayama teaches the automated analyzer according to claim 1, whereinPage 3 of 7Application No. To be determinedAttorney Docket No. 109701.PD219US the controller is configured to control the washing mechanism to perform the cleaning of the reaction vessel in the washing cycle after a reaction solution measurement is performed on all the reaction vessels mounted on the reaction disk (Takayama teaches  the cleaning is performed after the analysis of the reaction solution; see claim 1 above). 
As to claim 7, modified Takayama teaches the automated analyzer according to claim 1, wherein after the cleaning of all of the reaction vessels mounted on the reaction disk is performed by the washing mechanism immediately after a power supply of the automated analyzer is turned on, the controller is configured to control the washing mechanism to perform the cleaning of the reaction vessel in the washing cycle (Although functional, Takayama teaches that the device is powered on prior to washing; see claim 1 above).
As to claim 8, modified Takayama teaches the automated analyzer according to claim 1, wherein the reaction vessel stopping at a predetermined position of the reaction disk is stops at a position adjacent to the predetermined position after a predetermined plurality of analysis cycles (Modified Takayama teaches rotations where the disk sequentially rotates positions; see claim 1 above. Further, Miyake also teaches additional rotations + 1 (Miyake; col. 8 line 62-col. 9 line 9)). 
As to claim 9, modified Takayama teaches the automated analyzer according to claim 8, wherein the controller is configured to rotate the reaction disk such that the reaction disk moves by an amount of alpha (alpha is an integer greater than 1) rotations ± one reaction vessel after beta (beta is an integer greater than 2) washing cycles, where each rotation of the reaction disk covers an angle of 360 (Modified Takayama teaches rotations where the disk sequentially rotates positions; see claim 1 above. Further, Miyake also teaches additional rotations + 1 (Miyake; col. 8 line 62-col. 9 line 9). After multiple cycles, then the disk would have rotated multiple positions). 
As to claim 10, modified Takayama teaches the automated analyzer according to claim 9, wherein Page 4 of 7Application No. To be determinedAttorney Docket No. 109701.PD219US when the total number of the reaction vessels accommodated in the reaction disk is set to N and a number of reaction vessels in one wash cycle is set to M, a relation beta x M= alpha x N± 1 is established (“When” the number of vessels is set to N  and rotation amount is set to M is not necessary as it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Modified Takayama teaches rotations where the disk sequentially rotates positions; see claim 1 above. Further, Miyake also teaches additional rotations + 1 (Miyake; col. 8 line 62-col. 9 line 9). After multiple cycles, then the disk would have rotated multiple positions).
As to claim 11, modified Takayama teaches the automated analyzer according to claim 1, wherein Page 4 of 7Application No. To be determinedthe duration of the stopping period in the washing cycle is equal to a duration of washing the reaction vessel (Modified Takayama teaches the washing cycle above in claim 1 where the duration of the washing cycle is interpreted as the entirety of the stopping period during for washing cycle; see claim 1 above).
Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive. 
Applicants argue on page 7 of their remarks that the prior art does not teach “a washing cycle having a duration shorter than a duration an analysis cycle”.  The examiner respectfully disagrees that Takayama does not teach the recited claim language.  Takayama teaches the controller is configured to control the washing mechanism to perform cleaning of the reaction vessel in a washing cycle having a duration shorter than a duration an analysis cycle, which includes dispensing the sample, dispensing the reagent, stirring the sample and the reagent, and measuring the mixture (Takayama teaches that the cycle time for reaction cuvette 1 has washing of times 1-9 which is shorter than the cycle time of adding sample, reagents, stirring, and measuring from times 10-168; Fig. 5, 7 [80]. Further, Takayama also teaches for reaction 
Applicants argue on pages 7-8 of their remarks that the prior art does not teach “in the washing cycle, the rotation of the reaction disk begins immediately after the washing mechanism stops operating”.  The examiner respectfully disagrees. First, in the device of Takayama, which rotates to different stations/mechanisms for treatment, after the washing mechanism was finished then the rotation would continue such that the next process could continue such that the next cycle/process could take place (see claim 1 above).  Additionally, if it is deemed that Takayama does not teach immediately rotating the disk after washing, the Miyake teaches the analogous art of an analyzer (Miyake; Title) where rotation occurs directly after washing (Miyake teaches in figure 6 that after washing that rotation occurs immediately; Fig. 6).  It would have been obvious to one of ordinary skill in the art to have rotated the disk after washing of the vessel by the washing mechanism of Takaya to have rotated the disk immediately after washing as in Miyake because Miyake teaches that it is well known in the art to rotate the disk immediately after subsequent operations (Miyake; Fig. 6).

Other References Cited
Miyake teaches that the cleaning cycle time is shorter than the analysis cycle time; Figure 6.
Toshiba (Translation of JP63-180838; already of record) teaches imaging during rotation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798